Case: 1:20-cv-00618-TSB-MRM Doc #: 15 Filed: 02/23/21 Page: 1 of 3 PAGEID #: 1483




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

FRANKLIN WOODS,

                      Petitioner,                :   Case No. 1:20-cv-618

       - vs -                                        District Judge Timothy S. Black
                                                     Magistrate Judge Michael R. Merz

WARDEN, Warren Correctional
 Institution

                                                 :
                      Respondent.




   DECISION AND ORDER DENYING MOTION FOR DISCOVERY


       This habeas corpus case is before the Court on Petitioner’s Motion for discovery, labeled

Motion to Amend (ECF No. 13). Petitioner seeks to obtain cell phone records and social media

accounts from the investigating social workers and Deputy Sheriff Chaffin, as well as video

recordings and activity logs of those persons on relevant dates.

       A habeas petitioner is not entitled to discovery as a matter of course, but only upon a fact-

specific showing of good cause and in the Court’s exercise of discretion. Rule 6(a), Rules

Governing § 2254 Cases; Bracy v. Gramley, 520 U.S. 899 (1997); Harris v. Nelson, 394 U.S. 286

(1969); Byrd v. Collins, 209 F.3d 486, 515-16 (6th Cir. 2000). Before determining whether

discovery is warranted, the Court must first identify the essential elements of the claim on which

discovery is sought. Bracy, 520 U.S. at 904, citing United States v. Armstrong, 517 U.S. 456, 468

(1996). The burden of demonstrating the materiality of the information requested is on the moving

                                                 1
Case: 1:20-cv-00618-TSB-MRM Doc #: 15 Filed: 02/23/21 Page: 2 of 3 PAGEID #: 1484




party. Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001), cert. denied, 537 U.S. 831 (2002),

citing Murphy v. Johnson, 205 F.3d 809, 813-15 (5th Cir. 2000). “Even in a death penalty case,

‘bald assertions and conclusory allegations do not provide sufficient ground to warrant requiring

the state to respond to discovery or require an evidentiary hearing.’” Bowling v. Parker, 344

F.3d 487512 (6th Cir. 2003), cert. denied, 543 U.S. 842 (2004), quoting Stanford, 266 F.3d at

460.

        Rule 6 does not "sanction fishing expeditions based on a petitioner's conclusory

allegations." Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004), cert. denied, 544 U.S.

1003 (2005), citing Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997); see also Stanford,

266 F.3d at 460. "Conclusory allegations are not enough to warrant discovery under [Rule 6]; the

petitioner must set forth specific allegations of fact." Williams, 380 F.3d at 974, citing Ward v.

Whitley, 21 F.3d 1355, 1367 (5th Cir. 1994).

        Woods does not point to anything specific in support of his claims that he expects to find

in these requested recordings, but presumably he wants to show communication among them in

the investigation of this case.   However, the behavior of these persons in conducting the

investigation has already been the subject of extensive testimony in the motion to suppress

hearing. Woods is merely speculating that something useful would be found in these

recordings without even suggesting what it would be or how it would undermine the Fourth

District’s findings of fact.

        The purpose of discovery in any case is to find evidence to put before the Court in

deciding the case. But in habeas corpus the court is strictly limited to the evidence that was

before the state court, at least until a petitioner overcomes the hurdle of 28 U.S.C. § 2254(d).

Cullen v. Pinholster, 563 U.S. 170 (2011).




                                                2
Case: 1:20-cv-00618-TSB-MRM Doc #: 15 Filed: 02/23/21 Page: 3 of 3 PAGEID #: 1485




       The Magistrate Judge has this date recommended to District Judge Black that the Petition

herein be dismissed. If that recommendation is overruled, the Magistrate Judge is prepared to

reconsider discovery.



February 23, 2021.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge




                                              3
